DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 8, the paragraph in lines 24-33 is replaced with the following:
“wherein a ring gear or a sun gear as a first rotational component of said planetary gear mechanism is fixed to said housing, one of second and third rotational components is an input side rotational component and the other of said second and third rotational components is an output side rotational component, and said first and second clutches between said input side rotational component and said output side rotational component are determined such that a rotational velocity of said input side rotational component is equal to that of said output side rotational component when one of said first and second clutches is engaged and the other of said first and second clutches is not engaged, and said rotational velocity of said input side rotational component is not equal to that of said output side rotational component and a rotational direction of said input side rotational component is the same as that of said output side rotational component when one of said first and second clutches is not engaged and the other of said first and second clutches is engaged, and”
In claim 8, the paragraph in lines 33-39 is replaced with the following:
wherein, comparing a first case that said first clutch is engaged and said second clutch is not engaged by said movement of said armature to said first direction under said elastic force when said electromagnetic coil is not electrically energized with a second case that said first clutch is not engaged and said second clutch is engaged by said movement of said armature to 
In claim 14, line 2, “housing side” is replaced with -- housing --;  in line 3, “input side” is replaced with -- input side rotational component --, and “output side” is replaced with -- output side rotational component --.
Authorization for this examiner’s amendment was given in an interview with Jiwang Yeo on February 17, 2022.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 8, the prior art does not disclose or render obvious a two-speed transmission for an electric driving vehicle comprising the combination of features as recited including a single electromagnetic coil that alternatively operates two clutches via an armature moving axial where one of those clutches is a planetary gearset lock-up clutch, i.e., one which causes the input to output speed ratio to equal one, and in the state where the elastic force engages the first clutch realizes a speed ratio of output to input is lower/slower than in a state where the electromagnetic coil is energized engaging the second clutch.
Misala (US 2013/0029804) discloses a planetary gearset which includes two clutches, one of which is actually a brake, however two distinct electromagnetic coils act respectively on each clutch. Kimes et al. (US 2018/0231105) discloses an electromagnetic clutch that uses two coils incorporated into the same actuator to move 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As described above, Misala (US 2013/0029804) discloses a planetary gearset which includes two clutches with two electromagnetic actuators. Kimes et al. (US 2018/0231105) discloses an electromagnetic clutch that uses two coils incorporated into the same actuator to move a member in both directions to alternatively actuate two clutches of a transmission. Klein et al. (DE102019104030) discloses two clutches for a planetary gearset include an electromagnetic actuator which then actuates a ramp actuator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659